DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 13, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a processor and a plurality of electrodes for performing a calculation of a local activation time. This judicial exception is not integrated into a practical application because there is no mention in the claim about any elements beyond what are common technical features of an electrogram and any practical applications of the resultant calculations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no positive recitation of any additional elements that would do anything practical with the resultant calculation. The 101 Analysis is shown below:
Step 1: Do the claims recite one of the statutory categories of matter (i.e. method, apparatus, etc.)? YES, claims 1-12 recite a method, claims 13-18 recite an apparatus.
Step 2a Prong 1: Is there an abstract idea involved? YES, claim language mathematical formulas and calculations are recited in the claim language used for electrogram signal analysis, which constitutes a judicial exception.
Step 2a Prong 2: Do the claims recite additional elements that integrate the exception into a practical application? NO, the method claims recite the use of an electronic processor and a plurality of 
Step 2B: Do the additional elements amount to “Significantly More” than the judicial exception? NO, see reason given in Step 2A Prong 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso (US 2013/0274582 A1).
Regarding claim 1, Afonso discloses a method of quantifying cardiac electrophysiologic signals (eg. Abstract, diagnosing arrhythmias), the method comprising: receiving, by an electronic processor (eg. Para. 46, 77), a unipolar electrogram signal from each of a plurality of electrodes (eg. Fig. 2, Para. 48-51, unipolar/bipolar electrodes and analysis of unipolar/bipolar data), in multiple embodiments, each electrodes of the plurality of electrodes positioned at a different location of a heart (eg. Fig. 2, electrodes 30, Fig. 3, and 4a-b); calculating, by the electronic processor, a bipolar electrogram signal (eg. Para. 86, 110, 127,  153), the bipolar electrogram signal based on a difference between a unipolar electrogram signal for a first electrode of the plurality of electrodes and a unipolar electrogram signal for a second electrode of the plurality of electrodes (eg. Para. 85, difference of voltage between two spaced apart electrodes); and determining, by the electronic processor, a local activation time difference between a location of the first electrode and a location of the second electrode based at least in part on a voltage amplitude of the bipolar electrogram signal (eg. Para. 8, 105), wherein the local activation time difference is an amount of time between a local activation of a propagating wavefront at the location of the first electrode and a local activation of the propagating wavefront at the location of the second electrode (eg. Para. 86, 127, and 169, peak to peak amplitude and activation time).
It would have been obvious to one of ordinary skill in the art to have combined/modified the invention to have combined the embodiments of the electrode arrays such as expansion to a matrix of high density electrodes to cover different sections of the heart and expand diagnosis of arrhythmias and help direct epicardial ablation therapies in the pericardial space (eg. Para. 53). 
Regarding claim 6, Afonso discloses normalizing an amplitude of the unipolar electrogram signal for the first electrode and an amplitude of the unipolar electrogram signal for the second electrode, and wherein calculating the bipolar electrogram signal includes calculating the bipolar electrogram signal as a difference between the amplitude-normalized unipolar electrogram signal for the first electrode and the amplitude-normalized unipolar electrogram signal for the second electrode (Eg. Para. 136 and 178, normalizing metrics).
Apparatus claims 13 and 18 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1 and 6.  Therefore apparatus claims 13 and 18 correspond to method claims 1 and 6, and are rejected for the same reasons of obviousness as used above.

Claims 2-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso (US 2013/0274582 A1) in view of Ghosh (US 2014/0235987 A1).
Regarding claim 2, the invention of Afonso discloses claim 1, but does not disclose determining the local activation time difference includes determining the local activation time difference based on an absolute maximum voltage of the bipolar electrogram signal.
Ghosh teaches a method and system for determining activation times for electric potentials from complex electrograms by identifying a most negative slope correlated with a possible activation time and a special voltage gradient at each corresponding electrode calculated for each possible activation time (eg. Abstract, Para. 4, 6-8, Claims 1, 10, and 18).
It would have been obvious to have combined the invention of Afonso with the most negative slope as taught by Ghosh as the highest negative slopes to distinguish depolarization from non-discrete deflections (Eg. Para. 5). 
Regarding claim 3, the combined invention of Afonso and Ghosh discloses comprising determining a maximum negative slope of one or both of the unipolar electrogram signal for the first 
Regarding claim 4, the combined invention of Afonso and Ghosh discloses determining the local activation time difference includes determining the local activation time difference using the equation as T= B/M where T is the local activation time difference, B is the absolute maximum voltage of the bipolar electrogram signal, and m is the maximum negative slope of the unipolar electrogram signals (eg. Ghosh, Abstract, Fig. 6-8). The claimed equation is a rearrangement of a linear slope formula for that most negative slope.
Apparatus claims 14-16 are drawn to the apparatus corresponding to the method of using same as claimed in claims 2-4.  Therefore apparatus claims 14-16 correspond to method claims 2-4, and are rejected for the same reasons of obviousness as used above.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso (US 2013/0274582 A1) in view of  Ghosh (US 2014/0235987 A1), further in view of El Haddad (US 2013/0281870 A1).
Regarding claim 5 and 17, the combined invention of Afonso and Ghosh discloses claim 3 but does not disclose determining the local activation time difference includes determining the local activation time difference using the equation t = u/msin^-1(b/u) where T is the local activation time difference, U is a peak-to-peak amplitude of the unipolar electrogram signal, B is the absolute maximum voltage of the bipolar electrogram signal, and m is the maximum negative slope of the unipolar electrogram signals.
El Haddad discloses a method for characterizing electrocardiograms determining a first derivative of a unipolar signals as maximum negative value. (eg. Fig. 5, Para. 12, 42, 52, 54, and 62).
It would have been obvious to have modified the invention of Afonso and Ghosh with a derivative function to use a derivative function to determine respective activation times for different locations (eg. Ghosh, Para. 12 and 42). 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso (US 2013/0274582 A1) in view of Houben (US 20170281031 A1).
Regarding claim 7, Afonso discloses the invention of claim 1, but does not disclose identifying, by the electronic processor, a plurality of triangle combinations each including three electrodes of the plurality of electrodes; and calculating a conduction velocity vector for each triangle combination of the plurality of triangle combinations.
Houben teaches electroanatomic mapping using multi-electrodes by creating a plurality of triangles (Fig. 2, Para. 87-93, Fig. 13, Para. 137-144, electrodes as triangular meshes).
It would have been obvious to have combined the invention of Afonso with the triangular mesh teachings of Houben to allow for better simultaneous methods within a defined area and better spatiotemporally defined activation times (eg. Para. 118-119).
Regarding claim 8, the combined invention of Afonso and Houben discloses calculating the conduction velocity vector for each triangle combination of the plurality of triangle combinations includes defining a conduction velocity vector with an origin positioned at a center of a triangle formed by the three electrodes in the triangle combination, wherein the conduction velocity vector extends from the center of the triangle in a plane defined by the triangle and at a vector angle relative to one edge of the triangle, and wherein the vector angle and a magnitude of the conduction velocity vector is determined based at least in part on the determined local activation time difference for electrodes in the triangle combination (eg. Houben, Fig. 13, Para. 137, vector velocity calculation at vertex of triangle). 
Regarding claim 9, the combined invention of Afonso and Houben discloses calculating the conduction velocity vector for each triangle combination of the plurality of triangle combinations includes defining a conduction velocity vector with an origin positioned at a center of a triangle formed by the three electrodes in the triangle combination, wherein the conduction velocity vector extends from the center of the triangle in a plane defined by the triangle and at a vector angle relative to one edge of the triangle, and wherein the vector angle and a magnitude of the conduction velocity vector is determined based at least in part on the determined local activation time difference for electrodes in the triangle combination (Eg. Houben, Fig. 12-14, Para. 137-147).
Regarding claim 10, the combined invention of Afonso and Houben discloses calculating the conduction velocity vector for each triangle combination of the plurality of triangle combinations includes calculating the conduction velocity vector for each triangle combination based on electrogram data recorded for only a single acquisition period (eg. Houben, Abstract, Para. 10, generating map of electrical propagation waves within activation time intervals of electrograms).
Regarding claim 11, the combined invention of Afonso and Houben discloses calculating the conduction velocity vector for each triangle combination of the plurality of triangle combinations includes calculating the conduction velocity vector based only on a determined location of each electrode of the plurality of electrodes and electrogram data recorded by the electrodes (eg. Para. 134-137, portion of a triangular mesh).
Regarding claim 12, the combined invention of Afonso and Houben discloses generating a conduction velocity map including a visual representation of the conduction velocity vector calculated for each triangle combination of the plurality of triangle combinations, and wherein the conduction velocity vectors of the vector map are not calculated based on a separate three-dimensional representation of cardiac tissue (eg. Fig. 11, Para. 15, electrodes based on triangular mesh, Fig. 18-19, map).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792